LOGO [g514841g69l99.jpg]  

 

DEPARTMENT OF HEALTH & HUMAN SERVICES

 

  

Exhibit 10.1

 

Office of the Secretary

 

    

Office of the Assistant Secretary for

Preparedness & Response

Washington, D.C. 20201

 

26 March 2013

Ray Taylor

VP Program Management

BioCryst Pharmaceuticals, Inc.

4505 Emperor Boulevard, Suite 200

Durham, NC 27703

Subject: Stop Work Order, Contract No. HHSO100200700032C

Dear Mr. Taylor:

In accordance with FAR Part 42.1303 and FAR Part 52.242-15, the Department of
Health and Human Services (HHS) hereby directs BioCryst Pharmaceuticals, Inc. to
stop-work on contract number HHSO100200700032C and only perform the activities
as listed below:

 

  •  

Stability testing for stockpiled peramivir

 

  •  

Complete study 301 study report

 

  •  

Complete study 301 pharmacokinetic testing

 

  •  

Closeout activities associated with termination of study 301, Completion of
study 110 Clinical Study Report

 

  •  

Preparation for type C meeting and In-Process Review (IPR), including assembly
of FDA data package

 

  •  

Clinical/Regulatory support for wind-down activities associated with closure of
clinical sites and study termination, data monitoring and cleansing and
activities associated with preparation for type C meeting and IPR

 

  •  

Continuation and completion of COA-approved virology and resistance testing

BARDA will continue to support the above activities as already described in the
contract which are necessary to achieve the immediate milestones. These
activities will be supported through the type C meeting which is scheduled for
April 1, 2013 and the IPR which is tentatively scheduled three (3) weeks
afterwards. Once the IPR is conducted, the Milestone Decision Authority (MDA)
will make a decision on a path forward. Therefore, BioCryst shall cease all
services in support of the subject contract, with the exception of the
activities listed above, and shall cease incurring any costs for those services
Including but not limited to BioCryst’s indirect costs. Any and all
subcontractors shall be notified immediately that a stop-work order has been
issued to the prime contractor.

The stop-work order shall remain in place until June 5, 2013. As soon as
feasible and prior to the expiration of the stop-work order, appropriate action
shall be taken to terminate the contract; cancel the stop-work order; or extend
the period, if necessary.

Should BioCryst require additional information In regards to this stop-work
order, please contact the undersigned via email at kim.morris@hhs.gov

Sincerely,

Kim Morris

Contracting Officer

HHS/OS/ASPR/AMCG

 



--------------------------------------------------------------------------------

LOGO [g514841g69l99.jpg]   DEPARTMENT OF HEALTH & HUMAN SERVICES   

Office of the Secretary

 

    

Office of the Assistant Secretary for

Preparedness & Response

Washington, D.C. 20201

 

Cc: Kevin Gilligan, Project Officer

Mike Wathen, Chief, Influenza Antiviral Branch

Robert Huebner, Director, Influenza Division

 